Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 1 of 7 PagelD #: 127

 
  
     

UNITED STATES DISTRICT COURT erniciy

 

SOUTHERN DISTRICT OF INDIANA ce EER
INDIANAPOLIS DIVISION 2019 JUL -2 PH 12: 3}
UNITED STATES OF AMERICA, ) Soli CAM Disray
) L
Plaintiff, )
)
ve ) Cause No.
MAHDE DANNON, AND )
MOYAD DANNON, )
) 4519-cr- 0229 RLY-OMC
Defendants. ) .
INDICTMENT
COUNT 1
The Grand Jury charges that:

On or about June 16, 2018, in Marion County, Indiana, within the Southern District of
Indiana, the defendant,
MAHDE DANNON,
who was then knowingly under an indictment for a crime punishable by imprisonment for a term
exceeding one year, including: Theft, class D felony, in Lake County Superior Court, did
willfully ship and transport in interstate commerce any firearm and ammunition, including, a
Mini Draco 7.62 x 39 millimeter handgun;

All in violation of Title 18, United States Code, Section 922(n).

 
Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 2 of 7 PagelD #: 128

COUNT 2
The Grand Jury further charges that:
On or about June 16, 2018, in Marion County, Indiana, within the Southern District of
Indiana, the defendant,

MAHDE DANNON,

did knowingly transfer a firearm and ammunition, including, a Mini Draco 7.62 x 39 millimeter
handgun, to an individual, knowing and having reasonable cause to believe that said individual
had been convicted of a crime punishable by imprisonment for a term exceeding one year;

All in violation of Title 18, United States Code, Section 922(d).

COUNT 3
The Grand Jury further charges that:
On or about July 24, 2018, in Hamilton County, Indiana, within the Southern District of

Indiana, the defendants,

MAHDE DANNON, and
MOYAD DANNON,

did knowingly transfer a firearm and ammunition, including, a Springfield Armory, M1, .30
caliber rifle, bearing serial number 5471688, to an individual, knowing and having reasonable
cause to believe that said individual had been convicted of a crime punishable by imprisonment

for a term exceeding one year;

A} in violation of Title 18, United States Code, Section 922(d).

 
Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 3 of 7 PagelD #: 129

COUNT 4
The Grand Jury further charges that:
On or about July 24, 2018, in Hamilton County, Indiana, within the Southern District of
Indiana, the defendants,

MAHDE DANNON, and
MOYAD DANNON,

knowingly possessed, concealed, bartered, sold, and disposed of a stolen firearm, including, a
Springfield Armory, M1, .30 caliber rifle, bearing serial number 5471688, which had been
shipped and transported in interstate or foreign commerce, knowing and having reasonable cause
to believe the firearm was stolen;

All in violation of Title 18, United States Code, Section 922()).

COUNT 5
From on or about September 6, 2018, through and including May 15, 2019, in Marion
County, within the Southern District of Indiana, the defendants,

MAHDE DANNON, and
MOYAD DANNON,

not being a licensed manufacturer and dealer of firearms within the meaning of Chapter 44, Title
18, United States Code, did willfully engage in the business of manufacturing and dealing in

firearms;

All in violation of Title 18, United States Code, Section 922(a)(1)(A).

 
Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 4 of 7 PagelD #: 130

COUNT 6
The Grand Jury further charges that:
On or about February 5, 2019, in Marion County, Indiana, within the Southern
District of Indiana, the defendants,

MAHDE DANNON, and
MOYAD DANNON,

did knowingly make a firearm, including, a fully-automatic, .223 caliber rifle, which is a
machinegun as that term is defined in Title 26, United States Code, Section 5845(a)(6), (b);

All in violation of Title 26, United States Code, Section 5861(f).

COUNT 7
The Grand Jury further charges that:
On or about May 15, 2019, in Marion County, Indiana, within the Southern District

of Indiana, the defendants,

MAHDE DANNON, and
MOYAD DANNON,

did knowingly make a firearm, including, a fully-automatic, .223 caliber rifle, which is a
machinegun as that term is defined in Title 26, United States Code, Section 5845(a)(6), (b);

All in violation of Title 26, United States Code, Section 5861(f).

 
Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 5 of 7 PagelD #: 131

COUNT 8
The Grand Jury further charges that:
On or about May 15, 2019, in Marion County, within the Southern District of Indiana, the

defendants

MAHDE DANNON, and
MOYAD DANNON,

did knowingly attempt to provide “material support or resources,” as that term is defined in Title
18, United States Code, Section 2339A(b), including property, weapons, and services, including:
fully automatic, .223 caliber rifles, to a foreign terrorist organization, namely, the Islamic State
of Iraq and al-Sham (“ISIS”), which at all relevant times was designated by the Secretary of
State as a foreign terrorist organization pursuant to Section 219 of the Immigration and
Nationality Act, knowing that ISIS was a designated foreign terrorist organization (as defined in
Title 18, United States Code, Section 2339B(g)(6), that ISIS engages and has engaged in terrorist
activity (as defined in section 212(a)(3)(B) of the INA), and that ISIS engages in and has
engaged in terrorism (as defined in section 140(d)(2) of the Foreign Relations Authorization Act,
Fiscal Years 1988 and 1989);
All in violation of Title 18, United States Code, Sections 2 and 2339B(a)(1).
| FORFEITURE ALLEGATION

1. The United States hereby gives notice to MAHDE DANNON and MOYAD DANNON,
the defendants charged in Counts 1 through 8 of this Indictment that, upon their conviction of
such offense, the government will seek forfeiture pursuant to either:

a. Title 18, United States Code, Sections 924 and 981(a)(1)(G), and Title 28, United
States Code, Section 2461(c), which require the forfeiture of any property, real or personal,

constituting or derived from proceeds traceable to such offense; and/or

 
Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 6 of 7 PagelD #: 132

b. Title 18, United States Code, Section 981(a)(1)(G) and Title 28, United States

Code, Section 2461(c), which require the forfeiture of all assets, foreign or domestic:

i. of any individual, entity, or organization engaged in planning or
perpetrating any federal crime of terrorism against the United States, citizens or
residents of the United States, or their property, and all assets, foreign or domestic,
affording any person a source of influence over any such entity or organization;

ii. acquired or maintained by any person with the intent and for the purpose
of supporting, planning, conducting, or concealing any federal crime of terrorism
against the United States, citizens or residents of the United States, or their property;

iii. derived from, involved in, or used or intended to be used to commit any
federal crime of terrorism against the United States, citizens or residents of the United
States, or their property; or

iv. of any individual, entity, or organization engaged in planning or
perpetrating any act of international terrorism against any international organization
or against any foreign government.

2. The violation of Title 18, United States Code, Section 2339B alleged in Count Eight of
this Indictment is a federal crime of terrorism, as defined in Title 18, United States Code, Section
2332b(g)(5), against the United States, citizens and residents of the United States and their
property.

3. Ifany of the above-described forfeitable property, as a result of any act or omission of
MAHDE DANNON and MOYAD DANNON, the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

 
Case 1:19-cr-00229-RLY-DML Document 28 Filed 07/02/19 Page 7 of 7 PagelD #: 133

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or has been commingled with other
property which cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture of any other property of the defendants up to the value of the forfeitable property.
(Title 18, United States Code, Sections 981(a)(1)(C) and (G); Title 21, United States Code,
Section 853(p); Title 28, United States Code, Section 2461(c)).

A TRUE BILL:

: . = ON

JOSH J. MINKLER
United States Attorney

By: A) el (~

Matthew J. Rinka
Assistant United States Attorney
Deputy Criminal Chief, National Security Unit

 
